Citation Nr: 1520775	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities.

2. Entitlement to a higher initial rating in excess of 10 percent for encephalopathy, prior to December 17, 2014.

3. Entitlement to an effective date prior to February 26, 2012, for the grant of service connection for encephalopathy.

4. Entitlement to an effective date prior to February 26, 2012, for the grant of a total disability rating based on individual unemployability (TDIU). 

5. Entitlement to automotive and adaptive equipment or for adaptive equipment only. 




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to October 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska. 

This appeal was processed using the Veterans Benefit Management System (VBMS), a paperless processing system. Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the (Agency of Original Jurisdiction) AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, noted in a March 2015 VA treatment record,  as well as copies of all medical records underlying any SSA determination.

2. Contact the Veteran to obtain and associate with the claims file all outstanding medical records. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

3. Procure an additional VA medical opinion from the examiner who wrote the other VA psychiatric examinations on file or, if necessary, from another qualified examiner regarding the nature and etiology of the Veteran's diagnosed psychiatric disorders, to specifically include the diagnosed major depressive disorder. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. If another examination is necessary, one should be performed. 

The examiner must offer the following opinion:

Is any diagnosed psychiatric disorder, to include a major depressive disorder, related to service or any incident of service, or caused or permanently aggravated beyond its normal progression by a service-connected disability or disabilities, to include encephalopathy, hepatitis, cirrhosis, fecal urgency and loose stools, esophageal varices, dizziness and balance impairment, diabetes mellitus, bilateral hearing loss, and/or erectile dysfunction?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






